DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4, 8 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "The Effect of Hard Segment Crystalline Phase on Foaming Behavior of Polyether-Block-Amide (PEBAX)," (of record), (hereinafter “The Effect article”).
The Effects article discloses Amide-based elastomer expanded particles comprising, as a base resin, a non-crosslinked amide-based elastomer, Pebax 3533.  Pebax 3533 has a Shore D hardness of 35, and, (as evidence from Compte-Rendu Technique: Proprietes Viscoelastiques De Resines Pebaa) storage elastic modulus at a crystallization temperature of -10° C and a storage elastic modulus at a crystallization temperature of -15° C fully corresponding to the claimed.
The Pebax 3533 is a copolymer having a polyamide block as a hard segment and a polyether block as a soft segment, and specifically polyamide 12 and polytetramethyllene glycol blcoks.
From illustrative figures of cellular morphology, it appears that at least some of the processed examples exhibit the claimed average cell diameter of 20 to 250 pm.
In the alternative, the Effect article provides amole teachings on how to alter the cell diameter by varying the processing conditions, thus making the claimed cell diameter at least obvious. 
The density of the expanded particles fully correspond to the claimed based on the disclosed expansion ratios.  
	The reference does not address the absolute value of a of 0.08 or more when expressed by equation y = ax + p, however, sincdce the structure of the Pebax copolymers is substantially similar to the structure of the copolymers used in illustrative examples of the instant application and  from other reported properties of Pebax 3533 it is reasonable believed that the claimed property is inherently exhibited by Pebax 3533 polymer.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
The reference further discloses a method for manufacturing amide-based elastomer expanded particles, the method comprising the steps of: impregnating a blowing agent into resin particles comprising a non-crosslinked amide- based elastomer to obtain expandable particles; and expanding said expandable particles.
Such particles consisting of the non-crosslinked amide-based elastomer, wherein the amide-based elastomer expanded particles are impregnated with a blowing agent.
The invention as claimed, therefore, is fully anticipated by the disclosure of the reference. 

	Claim Rejections - 35 USC § 103
Claim s 1,2,4-9 and 11-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,988,740 to Walter et la., (hereinafter (Walter”) in combination with  either one of JP 2011-105879 to Asahi Kasi Chem Corp., (hereinafter “Asahi ‘879’) or JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”).
The rejection stands as per reasons of record.
As discussed in the previous office actions, Walter discloses foams obtained by expanding an amide based elastomer, which elastomer exhibits Shore D hardness of  50 or less (as per illustrative examples) and comprising a polyether-amide bock copolymers that fully correspond to the copolymers disclosed in illustrative examples of the instant application. 
Specifically, the amide based elastomers disclosed in Walter substantially correspond to the elastomers disclosed in the illustrative examples of the instant application and exhibit the block structure corresponding to the claimed, i.e., having polyamide hard blocks and polyether soft blocks.  See, for example, Elastomer C of illustrative examples of Walter.   Elastomer C has nylon 12 hard segments  and polytetramethylene glycol soft segments, thus fully corresponding to the limitations of new claims 17-19. Other suitable polyamides are disclosed in col. 7, lines 43-57 and are represented by the formulas (V) and (VI).   With “L” and “R’’’’” disclosed in lines 54-57, the polyamide blocks are inclusive of the claimed polyamides.  Other polyether segments are expressly disclosed in Walter col. Include PPG or PEG. 
The foams disclosed in illustrative examples of Walter have density that fully correspond to the claimed density. 
The reference does not specifically address the cell size of the foam, however, it expressly discloses that a cell control agent “Hydrocell”  (or talc) is utilized in the foam production.  See, illustrative examples.  Thus, the reference expressly teaches that the cell size is controlled to a desired size by using nucleating agents, and using them in different amounts.  Thus, even if the cell size of the foams disclosed in illustrative examples of Walter are different from the claimed cell size, attaining a desired cell size that correspond to the claimed cell size would be clearly within routine experimentation of an ordinary artisan by varying amounts of nucleating agents and foaming agents.   
Thus, the cell size is taught by Walter as an adjustable variable and the reference provided discussion on how to regulate the cell size to obtain the desired cell size. 
 It is further noted that the claimed cell size range is very broad, thus is it reasonable believed that the cell size of the foams in illustrative examples of Walter inherently fall within the claimed ranges in view of the disclosed production method, densities and the amounts of nucleating agents and foaming agents used.
In illustrative example Walter discloses expanded material that is based on the amide-based elastomer corresponding to the claimed elastomer), blowing agent and a nucleating agent.  
As discussed above, the blowing agent appears to be a necessary components of the expanded product (as it is not possible to expand the elastomers without such and a question of enablement may be raised should applicants argue to the contrary).
Thus, the only additional component of the expanded product is as compared to the claimed expanded particles “consisting of the non-crosslinked amide-based elastomer” is a nucleating agent.
However, it is long established by the case law that elimination of an element and its function is prima facie obvious if the function of the element is not desired.  Therefore, eliminating a nucleating agent from compositions of Walter would have been obvious to obtain foams with larger cell size for application in which foams of such morphology is desired.  As can be seen from illustrative examples referenced by the applicants (1a and 6b) cell size decreases considerably with inclusion of the cell adjusting agent, which is fully consistent with all of the arguments presented above and also supporting the examiner conclusion that elimination of the cell adjusting agent from compositions of Walter would have been prima facie obvious. 
Walters does not address the properties of the amide based elastomer such as storage modulus at specified temperatures, absolute value of α, and other properties.  However, since the amide based elastomers disclosed in illustrative examples of Walters and as disclosed in col. 1-8 of Walters are substantially identical to the amide based elastomers disclosed in the instant application, it is reasonable believed that the elastomers disclosed by Walter inherently exhibit all the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
The Walter reference does not disclose foamed or expanded particle form of foam, but rather an extruded foam.
However, forming a foamable material into an expandable bead and expanding the bead is a well known foaming technique and would have been obvious as one of the three commonly known techniques.
As evident from, for example, Asahi ‘879 “Techniques for producing resin foam molded products are classified into roughly three types of extrusion foaming method, bead foaming method and foam injection molding method.”  See, [0003] of Asahi ‘879.  Asahi further states in [0003] that “In the bead foaming method, resin particles having foaming properties are filled in a mold, heated with steam or the like, and particles are fused with each other simultaneously with foaming to obtain a foamed molded article. In the foam injection molding method, a foamable resin is injection-molded and foamed in a mold to obtain a foamed molded article having pores. Among them, the bead foaming method has advantages such as easy setting of the product shape freely, easy to obtain a foamed molded product with a high expansion ratio, and is widely spread in the industry.”
Thus, Asahi ‘879 not only discloses that the claimed method of foaming and producing expanded beads is well known in the art, the reference also expressly discloses advantages of obtaining foamed materials and product via “bead foaming” or via production of expanded beads.   
Both Asahi ‘879 and Asahi ‘737  and Nippon disclose a process of producing expandable polyamide based beads, which process fully satisfies all the limitation of the claimed process, i.e.,  the processes disclosed in both Asahi references teach impregnating polyamide based particles with a foaming agent to obtain expanded particles of a size corresponding to the claimed, expanding the impregnated particles and foam molding the particles to obtain molded articles.   Secondary foaming is further disclosed, for example, by Asahi ‘879 in [0026].   Foaming with steam/water at the pressure corresponding to the claimed disclosed, for example, in Asahi ‘737. Cell size of the foams  disclosed in both Asahi references further correspond to the claimed cell size.   All three secondary  referenced disclose impregnating of particles with the foaming agents in water media, which water media is inherently absorbed in small amounts in the amide based elastomer at the impregnation temperatures. 
Therefore,  using a processing method disclosed in Asahi or Nippon references for compositions of Walters  would have been obvious as such method (of the bead foaming) is a well known method of producing foamed articles and the secondary references disclose advantages of such process (as compared to extrusion foaming process)  with reasonable expectation of success.   Once such an obvious process of foaming is performed utilizing the amide based elastomer compositions of Walter the properties of the resulting expandable particles, including the cell size,  are expected to be the same as claimed  as obtained from substantially similar compositions via substantially similar process.  

Claim s 5, 6,7,9, and 11-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over The Effect article) in combination with  either one of JP 2011-105879 to Asahi Kasi Chem Corp., (hereinafter “Asahi ‘879’) or JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”).
The disclosure of the Effect article is discussed above. While disclosing a process of producing expandable/expanded articles based on Pebax 3533 copolymer, the reference does not address some of the properties of the expanded beads.
Both Asahi ‘879 and Asahi ‘737  and Nippon disclose a process of producing expandable polyamide based beads, which process fully satisfies all the limitation of the claimed process, i.e.,  the processes disclosed in both Asahi references teach impregnating polyamide based particles with a foaming agent in the amounts corresponding to the claimed, to obtain expanded particles of a size corresponding to the claimed, expanding the impregnated particles and foam molding the particles to obtain molded articles.   Secondary foaming is further disclosed, for example, by Asahi ‘879 in [0026].   Foaming with steam/water at the pressure corresponding to the claimed disclosed, for example, in Asahi ‘737.   All three secondary  referenced disclose impregnating of particles with the foaming agents in water media, which water media is inherently absorbed in small amounts in the amide based elastomer at the impregnation temperatures. 
Therefore,  using a processing method disclosed in Asahi or Nippon references for compositions of Walters  would have been obvious as such method (of the bead foaming) is a well known method of producing foamed articles and the secondary references disclose advantages of such process (as compared to extrusion foaming process)  with reasonable expectation of success.   Once such an obvious process of foaming is performed utilizing the amide based elastomer compositions of Walter the properties of the resulting expandable particles, including the cell size,  are expected to be the same as claimed  as obtained from substantially similar compositions via substantially similar process.  
The secondary references further disclose an expanded molded article which is obtained by in-mold expanding the amide-based elastomer expanded particles. 
Since the molded articles are obtained via the process that is substantially similar too the claimed and from compositions substantially similar to those disclosed in the instant application,  it is reasonable believed that the expanded molded article has a compression set of 10% or less and a restitution coefficient of 50 or more.  The burdens is shifted to the applicants to provide factual evidence to the contrary. 
	The invention as claimed, therefore,  would have been obvious from the combined teachings of the cited references as per discussion above. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,988,740 to Walter et la., (hereinafter (Walter”) in combination with  either one of JP 2011-105879 to Asahi Kasei Chem Corp., (hereinafter “Asahi ‘879’) or JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”) and further in combination with US PGPub 2010/0022674 to Morioka et al., (hereinafter “Morioka”).
The rejection stands as per reasons of record and discussion above.
Specifically, as discussed in the previous office actions while (as discussed above), addition of cell regulating or nucleating agents to foams is well known in the art and is disclosed in the references,  the references do not specifically disclose addition of the foam nucleating agents corresponding to the claimed
Marioka, however, discloses that the foam nucleating agents corresponding to the claimed, such as bis-stearic acid amide, are known in the art and also are known as functional equivalents to the nucleating agents disclose by Walter.   See, for example, [0083] of Marioka.  Thus using nucleating agents corresponding to the claimed foam nucleating agent in compositions of Walter (as modified by the secondary references) in place of the disclosed nucleating agents would have been obvious with reasonable expectation of success as using known functional equivalents of the compounds expressly disclosed by Walter.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Effect article in combination with  either one of JP 2011-105879 to Asahi Kasei Chem Corp., (hereinafter “Asahi ‘879’) or JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”) and further in combination with US PGPub 2010/0022674 to Morioka et al., (hereinafter “Morioka”).
The disclosures of the Effects articles and other references are discussed above.
Specifically, as discussed in the previous office actions while (as discussed above), addition of cell regulating or nucleating agents to foams is well known in the art and is disclosed in the references,  the references do not specifically disclose additions of the foam nucleating agents corresponding to the claimed.
Marioka, however, discloses that the foam nucleating agents corresponding to the claimed, such as bis-stearic acid amide, are known in the art.   See, for example, [0083] of Marioka.  Thus using nucleating agents corresponding to the claimed foam nucleating agent in compositions of The Effect article (as modified by the secondary references) as a known nucleating agents would have been obvious with reasonable expectation of success consistent with known function of the foam nucleating agents corresponding to the claimed.


Claim s 1,2,4-9 and 11-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-105879 to Asahi Kasi Chem Corp., (hereinafter “Asahi ‘879’) in combination with US Patent 4,988,740 to Walter et la., (hereinafter (Walter”), JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”).
Asahi ‘879, as discussed in the previous office actions, discloses a process of producing polyamide based expanded particles and corresponding particles.
The process steps disclosed in Asahi ‘897 fully satisfies all the limitation of the claimed process, i.e., the processes disclosed in the Asahi  ‘870 reference teach impregnating polyamide based particles with a foaming agent to obtain expanded particles of a size corresponding to the claimed, expanding the impregnated particles and foam molding the particles to obtain molded articles. Secondary foaming is further disclosed, for example, by Asahi ‘879 in [0026]. Foaming with high pressure steam is further disclosed in  [0041], for example.  While not specifically addressing the pressure of the steam, the pressures corresponding to the claimed are known in the art for similar processes as evident from Asahi 737. 
Cell size of the foams disclosed in Asahi ‘879 references further correspond to the claimed cell size. 
Asahi ‘879 (as well a Ashai ‘737 and Nipp0on) disclose impregnating of particles with the foaming agents in water media, which water media is inherently absorbed in small amounts in the amide based elastomer at the impregnation temperatures.
Asahi ‘879, while expressly disclosing suitability of polyamide copolymers with various co-monomers, does not disclose use of a polyether-polyamide block copolymers for its invention.
Walter discloses that foams obtained by using polyamide-polyether block copolymers with hard and soft segments that fully correspond to the claimed amide-based elastomers result in foams of good uniform cell structures and also exhibit some advantageous properties such as low density,  specified Shore D and other properties.  Walter further expressly discloses addition of cell adjusting agents in the amounts corresponding to the claimed (as per illustrative example, for instance).
The copolymers disclosed, for example, in illustrative example 4 of Walter fully correspond to the claimed amide based elastomers and the elastomers disclosed in the instant application.  While disclosing Shore D of the elastomer (as fully corresponding to the claimed property), Walter does not address the other claimed properties of the disclosed amide based block copolymers.  However, since, as discussed above and in the previous office actions, the elastomers of the instant specification and the elastomers disclosed by Walter are substantially identical block copolymers, it is reasonable believed that all the properties as claimed are inherently satisfied by the copolymers of Walter.
It is, therefore, would have been obvious to use copolymer elastomers of Walter in the  invention of Asahi ‘879 as the base polyamide material in order to achieve the foamed products with properties consistent with the underlying amide based block copolymer. 
Claim s 1,2,4-9 and 11-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-105879 to Asahi Kasi Chem Corp., (hereinafter “Asahi ‘879’) in combination with US Patent 4,988,740 to Walter et la., (hereinafter (Walter”), JP 61-268737 to Asahi Chem, Ind., (hereinafter “Asahi ‘737”) or JP 60-42432 to Nippon Styrene Paper, (hereinafter “Nippon”) and further in combination with US PGPub 2010/0022674 to Morioka et al., (hereinafter “Morioka”).
The disclosures of  Asahi ‘879, Walter,  Asahi 737, and Nippon is discussed above. While (as discussed above), addition of cell regulating or nucleating agents to foams is well known in the art and is disclosed in the references, the references do not specifically disclose foam nucleating such as bis-stearic acid amide
Marioka, however, discloses that the foam nucleating agents corresponding to the claimed, such as bis-stearic acid amide, are known in the art and also are known as functional equivalents to the nucleating agents disclose by Walter. See, for example, [0083] of Marioka.
Thus using nucleating agents corresponding to the claimed foam nucleating agent in compositions of Walter (for use in the process of Asahi ‘879) in place of the disclosed nucleating agents would have been obvious with reasonable expectation of success as using known functional equivalents of the compounds expressly disclosed by Walter.
Response to Arguments
Applicant's arguments filed 7-1-2022 have been fully considered but they are not persuasive. The applicants argue that the example C of Walter is unknown and, thus, is not available to the public.
The applicants argue that Applicant respectfully submits that “the cited publication of Walter does not provide an enabling disclosure regarding Elastomer C. To conclusively support this position, Applicant has performed an experimental reproduction of Example 4 of Walter, which is described in detailed in the enclosed Declaration under 37 C.F.R. § 1.132 executed by Yuichi Gondo. As explained in the Declaration under 37 C.F.R. § 1.132, the viscosity of the base resin at the time of melting is  important in the extrusion foaming of the resin. For extrusion foaming, a base resin is generally mixed with a cross-linking agent to form a cross-linking structure having an improved viscosity. Walter only describes that Elastomer C was foamed. However, Walter does not describe any cross- linking agent, or even the viscosity of the base resin. Thus, the cited publication of Walter does not provide an enabling disclosure regarding Elastomer C”
The argument is not persuasive at all.  The Declaration filed on7/1/22 contains conclusions, but not evidence for that conclusion.  The applicants state that they were not able to obtain a copolymers comparable to the copolymer C.  However, the applicants provide no evidence of description of a single experiment how they tried to obtain such a copolymer.   It is noted that the US Patent 4331786 (referenced in  col. 8 of Walter for detailed disclosure of how to obtain the copolyetheramide block copolymers suitable for the invention of Walter) provides examples of numerous polyether amide block copolymers of various intrinsic viscosities and properties.  Yet, the only statement provided by the applicants is that they were not able to obtain a copolymers comparable to copolymer C of Walters.  It is further noted that the applicants never provided any evidence that they obtained any of the copolymers used for obtaining the claimed foams.   It appears that ALL of the copolyetehramide copolymers used in examples of the instant application are commercially available copolymers.  And so is the copolymer A used in the experiment reported in the Declaration.   Thus, the statement that the applicants were not able to obtain copolymers comparable to copolymer C of Walter provide no conclusive evidence that such copolymers cannot be obtained (for example, by following the experimental procedure disclosed in  US Patent 4331786).
Second, the applicants took a commercially available copolymer with Shore D hardness similar to those of copolymer C of Walter and processed in via extrusion foaming through a single 2 mm hole die and stated that they were not able to obtain a foamed bead. 
The examiner is not sure what this experiment accomplishes at all. The process disclosed by the applicants in the Declaration does not correspond to either the process disclosed in Walters or the process disclosed in the instant application. 
First, it is noted that Walter did not obtain foamed beads. Walter disclosed foams of large cross-section obtained via extrusion foaming through bow-tie shaped die.  Example 4 using copolymer C of Walter also uses different amounts of foaming agents.
The instant application obtained foamed beads via impregnation of beads with blowing agent under pressure and stema heating the impregnated beads to obtain expanded beads.
It is not apparent what the experimental foaming process disclosed in the Declaration has to do with either experimental procedures disclosed in Walters and the instant application, and how the failure to obtain an expanded bead via extruding the compositions (comprising copolymer A) into a rod (through a single hole die) into atmospheric pressure is an evidence of anything but a failure of the applicants to repeat the disclosed procedures that successfully resulted in formation of foams.
Thus, the conclusions presented in the declaration are not seen as conclusive factual evidence of cross-linked copolymers used in Walter.
Moreover, there is absolutely no evidence or even a hint in either Walter or   US Patent 4331786 that the disclosed copolymers are crosslinked. 
The applicants, one again, argue that the compositions of the copolymer C of Walter is unknown and, therefore, the copolymer C is not available to the public.
The examiner disagrees.  Walter expressly discloses that the copolyether amides of its invention are copolymers comprising a polyamide hard and polyether soft segments.  Walter does not mention any additional monomers or block that may be, even optionally present in the copolymers.  Moreover, Walter expressly refers to US Patent 4331786 for procedures and methods of obtaining copolymers suitable for its invention.  Further, the claims of Walters (claim 5) expressly state that the copolymers “consist essentially” of polyamide hard segments and polyether soft segments.  Thus, it is clear from the entire disclosure of Walters that no additional comonomers that may materially affect the properties of the copolymer C are present in the copolymer C or any other copolyether amides suitable for the invention of Walter.  In view of the disclosure of Walter as a whole, it appears t hat the disclosed amounts of 42 % of polyamide segment and 53 % of polyester segment is a simple typo and the entire copolymer C consists of polyamide and polyether segments, with the only question of  whether the “42” or “53” is incorrectly reported and whether the  copolymer C actually comprises as much as 47 of polyamide segment or as much as 58 of polyether segment.  Such interpretation is consistent with the disclosure of copolyether amide of Walter as discussed above and also with the disclosure of ALL other suitable polymer, A,B, and D-G, Each one of those copolymers is reported as containing 100 wt % of the segments according to the invention and no any additional components.  
Thus, the only uncertainty in the structure of the copolymer C, as discussed above, is the actual amounts of the two segments that could vary within 5 %.  And the “unknown” components are the same soft/hard segments in the slightly higher amounts.  Interpreting the structure of the copolymer C as containing additional unknown and structurally different polymerized units (other than already disclosed polyamides and polyethers) is clearly unreasonable and has absolutely no factual basis in view of the disclosure of Walter and US Patent 4331786 that do not even remotely mention possibility of any other comonomer being present in the copolymers. 
The applicants further argue that Walter does not disclose the cell size of the foamed copolymers.  This arguments has been previously addressed by the examiner and the BOARD.
The invention as claimed, thus is still considered to be unpatentable over  the disclosures of the cited references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ